The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Current Status of Claims
This action is response to communication of November 3, 2021.  Claims 1 to 13 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, no prior art shows the nanostructure comprising a conical pattern layer in direct contact with the first metal layer; and a semi-circular pattern layer disposed on the conical pattern layer.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Publication Application 2020/0119113 A1 in view of Kim et al. (US Patent Publication Application 2010/0151393 A1).
	In regard of claim 1,  Lee et al. disclose a display panel comprising: a substrate in which a first subpixel including a first light emitting region configured to emit light having a first color (See Figures 3-6 of Lee et al. shows a display panel with substrate (101) in which first subpixel (L1_1) including a first light emitting region (PXA_R) for emitting first color as discussed in paragraphs [0071-0076]), a second subpixel including a second light emitting region configured to emit light having a second color and a third subpixel including a third light emitting region configured to emit light having a third color are defined (See Figures 3-6 of Lee et al. shows a second light emitting region (PXA_G) for emitting light of a second color and third subpixel (L1_3) including a third light emitting region (PXA_B) for emitting light having a third color are defined as discussed in paragraphs [0053, 0071-0076,  0099, 0106-0149]), the substrate including a non-light emitting region positioned around the first light emitting region, the second light emitting region and the third light emitting region (See Figures 3-7 of Lee et al. illustrating substrate (110) including a non-light emitting region as shown portions of layer PDL in Fig. 6 and paragraph [0071]); an encapsulation layer disposed on the substrate; a touch electrode disposed on the encapsulation layer and including a first metal layer; (See touch electrode (50) shown in Figure 3 of Lee et al. illustrating encapsulation layer (40) and discussed [0053]); a first insulating layer disposed on the nanostructure (See Figure 6 of Lee et al. illustrating an insulating layer (511) disposed on the substrate (101) as discussed in paragraphs [0107-0108]); and a color filter including a first conversion portion disposed on the first insulating layer, a second conversion portion disposed on the first insulating layer, and a third conversion portion disposed on the first insulating layer, the first, second and third conversion portions corresponding respectively to the first, second and third sub-pixels, wherein in the non-light emitting region, the first conversion portion and the third conversion portion are positioned to overlap each other (See Figures 6- 7 of Lee et al. illustrating a color filter (CF_R, CF_G, CF_B as discussed in paragraphs [0142-0144] disposed on the first insulating layer (511), a second conversion portion (CF_G) disposed on the first insulating layer, and a third conversion portion (CF_B) disposed on the first insulating layer (511), wherein the first, second and third conversion portions correspond respectively to the first, second and third subpixels (PXA_R, PXA_G, PXA_N)).
	However, the reference to Lee et al. does not specifically show a nanostructure disposed on the touch electrode, and being in direct contact with the first metal layer.
	In the same field of endeavor, Kim et al. discloses a nanostructure (NB2) being in direct contact with the first metal layer (200) as discussed in paragraphs [0124-0125] of Kim et al.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use a nanostructure of Kim et al. with the device of Lee et al. in order to provide a photoresist pattern for display panel formation. 
	In regard of claim 2, Lee et al. and Kim et al. further disclose the display panel of claim 1, wherein the touch electrode further comprises a second metal layer including a different metal from the first metal layer, and the first metal layer is disposed on the second metal layer (See at least Figure 4 of Lee et al. shows second metal layer IE2 including metals disclosed in paragraph [0131]).
	In regard of claim 3, Lee et al. and Kim et al. further disclose the display panel of claim 2, wherein the touch electrode further comprises a third metal layer including a different metal from the first metal layer, and the second metal layer is disposed on the third metal layer (See at least Figure 12A of Kim et al. illustrating third metal layer as discussed in paragraph [0176]).
	In regard of claim 4, Lee et al. and Kim et al. further disclose the display panel of claim 3, wherein the first metal layer and the third metal layer comprise the same metal (See at least Figure 12A of Kim et al. illustrating third metal layer as discussed in paragraph [0176]).
	In regard of claim 11, Lee et al. and Kim et al. further disclose the display panel of claim 1, wherein the nanostructure comprises a plurality of irregularities irregularly formed (See at least Figure 19A-19B of Kim et al. illustrates nanostructure (230, 240) comprising a plurality of irregularities as discussed in paragraphs [0218-0219]).
	In regard of claim 12, Lee et al. and Kim et al. further disclose the display panel of claim 11, wherein the plurality of irregularities irregularly formed are inorganic insulators (See Figures 19A-19B of Kim et al. wherein irregularities are formed on inorganic insulator (110)).
	In regard of claim 13, Lee et al. and Kim et al. further disclose a display device comprising: a display panel; and a controller configured to control the display panel, wherein the display panel comprises: a substrate in which a first subpixel including a first light emitting region configured to emit light having a first color, a second subpixel including a second light emitting region configured to emit light having a second color and a third subpixel including a third light emitting region configured to emit light having a third color are defined, the substrate including a non-light emitting region positioned around the first light emitting region, the second light emitting region and the third light emitting region; an encapsulation layer disposed on the substrate; a touch electrode disposed on the encapsulation layer and including a first metal layer; a nanostructure disposed on the touch electrode, and in direct contact with the first metal layer; a first insulating layer disposed on the nanostructure; and a color filter including a first conversion portion disposed on the first insulating layer, a second conversion portion disposed on the first insulating layer, and a third conversion portion disposed on the first insulating layer, the first, second and third conversion portions corresponding respectively to the first, second and third sub-pixels, wherein in the non-light emitting region, the nanostructure, the first conversion portion and the third conversion portion are positioned to overlap each other (See rejection of claim 1 provided above applied for a display device as discussed at least in abstract of Lee et al. ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent 8,815,126 to Winoto.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692